  Case 1:21-cv-02174-NLH Document 2 Filed 03/10/21 Page 1 of 3 PageID: 18



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ANTHONY DAVIS,                 :
                               :    Civ. No. 21-2174 (NLH)
          PETITIONER,          :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          RESPONDENT.          :
______________________________:

APPEARANCE:

Anthony Davis
68592-054
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Anthony Davis filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241, see ECF No. 1; and

     WHEREAS, Rule 4 of the Rules Governing Section 2254 Cases,

applicable to § 2241 cases through Rule 1(b) of the Rules

Governing Section 2254 Cases, requires the Court to dismiss any

claims that clearly would not entitle Petitioner to relief; and

     WHEREAS, the Court having reviewed the petition and

concluded that dismissal without an answer is not warranted,

     THEREFORE, IT IS on this      10th   day of March, 2021
  Case 1:21-cv-02174-NLH Document 2 Filed 03/10/21 Page 2 of 3 PageID: 19



     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1, and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the Petition

and this Order to the Chief, Civil Division, United States

Attorney’s Office, at the following email address:          USANJ-

HabeasCases@usdoj.gov; and it is further

     ORDERED that, where the Petition appears to be beyond the

jurisdiction of the Court, within thirty (30) days of the date

this Order is filed, Respondent may file a Motion to Dismiss the

Petition on jurisdiction grounds only; and it is further

     ORDERED that, if a Motion to Dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for jurisdiction, and to

which Petitioner may attach any relevant exhibits; and it is

further

     ORDERED that, if Petitioner files an opposition, Respondent

shall have fourteen (14) days to file a reply brief; and it is

further

     ORDERED that, if the Motion to Dismiss is subsequently

denied, the Court will then direct Respondent to file a full and

complete answer; and it is further




                                    2
  Case 1:21-cv-02174-NLH Document 2 Filed 03/10/21 Page 3 of 3 PageID: 20



     ORDERED that if Respondent does not file a Motion to

Dismiss the Petition, the Respondent shall file a full and

complete answer to the petition’s allegations within thirty (30)

days of the entry of this Order; and it is further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses, including but not

limited to copies of any administrative remedies filed by

Petitioner relevant to the asserted claims; and it is further

     ORDERED that within thirty (30) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.


                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
